Lewis III v. State                                                  















IN THE
TENTH COURT OF APPEALS
 

No. 10-92-106-CR
No. 10-92-107-CR

     TIMOTHY LEWIS, III,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the County Criminal Court at Law No. 7
Harris County, Texas
Trial Court Nos. 9136405 and 9115735
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      In trial court cause number 9136405, Appellant pleaded not guilty before the court to the
offense of unlawfully carrying a weapon.  The court found Appellant guilty and sentenced him to
30 days in jail.  In trial court cause number 9115735, Appellant pleaded guilty before the court
to the offense of unlawfully carrying a weapon for which he was sentenced to 30 days in jail and
a fine of $200 and was placed on probation.  Following a hearing on a motion to revoke the court
revoked his probation.
      Appellant has filed a request in this court, personally signed and verified by him and approved
by his attorney, to withdraw his notices of appeal and dismiss the appeals.  No decision of this
court having been delivered prior to the receipt of Appellant's request, his request to withdraw his
notices of appeal is granted, and the appeals are dismissed.
                                                                                     PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed June 3, 1992
Do not publish